Whatever may have been the former rulings upon the power of the judge to set aside judgments under section 274 of The Code, we must consider it settled by the decisions in Beck v. Bellamy, 93 N.C. 129, and Clemmons v.Field, 99 N.C. 400, followed in Flowers v. Alford, 111 N.C. 248, that where the judgment was rendered upon a verdict the motion will be denied, and that therefore it was error in his Honor to have set aside the verdict and judgment for excusable neglect. But as the same result will be reached, and the verdict and judgment be set aside as irregular, the appellant will not recover his costs upon the appeal. It is so ordered.
ERROR.
Cited: Morrison v. McDonald, 113 N.C. 331; Junge v. MacKnight,135 N.C. 109; Mann v. Hall, 163 N.C. 53, 60; Forbis v. LumberCo., 165 N.C. 409; Hyder v. R. R., 167 N.C. 586. *Page 514 
(778)